UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4788


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN WAYNE WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Roger W. Titus, District Judge
(8:07-cr-00288-RWT-1)


Submitted:    June 10, 2009                 Decided:   July 10, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant.  Rod J.
Rosenstein,  United States  Attorney,  Michele  W.  Sartori,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marvin       Wayne     Williams            appeals      the    district         court’s

pretrial denial of his motion to suppress evidence seized from

his home pursuant to a search warrant based upon probable cause

stemming     from    a    traffic       stop,          and    his   motion       to   suppress     a

statement     he      made        to     an        arresting         officer.            Williams

subsequently        pled      guilty          to       possession          of    firearms       and

ammunition     by    a    convicted       felon,             in   violation      of     18    U.S.C.

§ 922(g)(1) (2006), and possessing with the intent to distribute

50 grams of more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1)         (2006),       and         was        sentenced         to     151        months’

imprisonment.            Williams       moved       to       suppress      the   evidence       upon

which the indictment was based, arguing that his vehicle was

stopped and searched without reasonable suspicion or probable

cause, leading to the discovery of narcotics on his person that

was   used   to     prove    probable         cause          in   obtaining       a   warrant     to

search his home.           Alternatively, Williams moved to suppress the

evidence     seized      from     his    home          based      upon   arguments       that    the

affidavit used to obtain the search warrant “did not establish

probable cause to believe evidence of a crime would be found”

and “was so deficient that no objectively reasonable officer

would have relied in good faith on the legality of the search

warrant.”         Williams      also     moved          to     suppress     an    incriminating

statement he made to the police officers who arrested him after

                                                   2
searching     his    home,    to    the   effect    that    all   the   evidence    of

illegal activity found at the home belonged to him, rather than

to his girlfriend, who was present during the search, after the

officers stated their intent to arrest her as well.                          He argued

that his statement resulted from an unreasonable seizure and was

coerced and obtained in violation of his Miranda * rights.                          We

affirm the district court’s denial of the motions to suppress.

             We     review    the     district      court’s       factual     findings

underlying the denial of a motion to suppress for clear error

and its legal conclusions de novo.                  United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).                  When a suppression motion

has been denied, we construe the evidence in the light most

favorable to the government.              United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).



                        I. Motion to Suppress Evidence

             “As    a   general      matter,       the     decision     to   stop   an

automobile is reasonable where the police have probable cause to

believe that a traffic violation has occurred,” regardless of

the officer’s subjective motivations.                    Whren v. United States,

517 U.S. 806, 810, 813-19 (1996) (citations omitted).                          “[O]nly

the   probability,      and   not    a    prima    facie    showing,    of    criminal

      *
          Miranda v. Arizona, 384 U.S. 436 (1966).



                                           3
activity is the standard of probable cause.”                  Illinois v. Gates,

462 U.S. 213, 235 (1983) (internal quotation marks and citation

omitted).

            We hold that the district court did not err in denying

the motion to suppress the evidence seized from Williams’ home

based upon lack of probable cause for the traffic stop that led

to issuance of the search warrant.                The evidence, including a

video recording of the stop and the events leading up to it

taken   from    the   arresting       officer’s    vehicle,     shows      that   the

officer      observed       several     potential       and     actual       traffic

violations, including possible illegal window tint, a possible

illegal windshield obstruction, failure to stop at a red light,

and failure to signal a right turn, before he pulled Williams

over.     The fact that Williams was not ultimately charged with

illegal window tint or having an obstructed windshield does not

conclusively indicate that the officer did not observe probable

violations     of   those    types.     In   addition,    the      video   evidence

clearly   shows     that    Williams    failed    to   stop   or    signal   before

turning right at a red light.             Because the stop was based upon

probable cause, the affidavit used to obtain the search warrant

was not deficient.




                                         4
                       II. Motion to Suppress Statement

            A statement is voluntary if it is “the product of an

essentially      free     and     unconstrained        choice    by   its     maker.”

Schneckloth      v.     Bustamonte,    412      U.S.    218,    225      (1973).   An

analysis of the voluntariness of a statement is derived from the

totality    of   the     circumstances.          Id.   at    226.     The    relevant

determination         regarding    voluntariness        is     whether     government

agents have overborne the defendant’s will or left his “capacity

for self-determination critically impaired.”                   Id. at 225.

            We hold that the district court did not err in denying

Williams’   motion       to     suppress   the    statement      he   made    to   the

arresting officers because the statement was made voluntarily.

The testimony of one of the arresting officers indicates that

Williams was not questioned during the search of his apartment,

and that he voluntarily stated that all of the evidence found at

the apartment was his after the officer told the other officers

to arrest Williams’ girlfriend.                The evidence does not indicate

that the officer threatened to arrest Williams’ girlfriend in

order to elicit any sort of admission from Williams, but rather

that he ordered her arrest as a logical result of her presence

at the apartment where a large quantity of cocaine base was

discovered.      Furthermore, as discussed above, the statement was

not made in the context of an illegal search.



                                           5
           For the reasons stated above, we affirm the district

court’s    order   denying   Williams’   motions     to   suppress.      We

dispense    with   oral   argument   because   the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     6